Title: To James Madison from Martin Bicker, 16 October 1806
From: Bicker, Martin
To: Madison, James



Sir
Funchal Island of Madeira 16th. October 1806

I conceive it a duty incumbent on me to present the enclosed Narrative, to which I am ready to make Oath.  It may be Supposed that I am Actuated with Sinister views.  I declare Sir that I have no Other than to Serve my beloved Country to the Interest of which, I am warmly & Zealously attach’d.  I have the Honor Sir of being your Most Obedient Servant

Martin Bicker

